Citation Nr: 0005723	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-22 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the claim for service connection for an eye 
disorder is well-grounded.

2.  Entitlement to service connection for an eye disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from May 1974 to August 
1989.  This appeal arises from a May 1996 rating decision of 
the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  That rating decision, in 
part, determined that the veteran had not submitted new and 
material evidence to open a previously denied claim for 
service connection for an eye disorder.

In April 1999, the Board of Veterans' Appeals (Board) 
concluded that new and material evidence had been submitted, 
and that the veteran's claim had been reopened.  The Board 
remanded the case for additional development and for 
adjudication on the merits.  In August 1999, the RO denied 
the veteran's claim. 


FINDINGS OF FACT

1.  The record contains current diagnoses of open angle 
glaucoma and/or inadequate intraocular pressure control.  

2.  Borderline intraocular pressure was noted during service, 
and private physician's statement dated in December 1982, 
during the veteran's period of service, indicated that he 
should be considered a "glaucoma suspect" based on elevated 
intraocular pressure.  


CONCLUSION OF LAW

The claim of entitlement to service connection for an eye 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Establishing a well grounded claim for service connection for 
a particular disability requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible, i.e., meritorious on its own or 
capable of substantiation.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board concludes that the veteran's claim is 
plausible because it is capable of substantiation.  The 
record contains current diagnoses of open angle glaucoma 
and/or inadequate intraocular pressure control.  Borderline 
intraocular pressure was noted during service, and a private 
physician's statement dated in December 1982, during the 
veteran's period of service, indicated that he should be 
considered a "glaucoma suspect" based on elevated 
intraocular pressure.  In view of the inservice findings and 
the subsequent diagnoses of glaucoma of record, the Board 
finds that the December 1982 physician's statement serves as 
a prospective "nexus opinion" for the purposes of 
establishing a well-grounded claim.  


ORDER

The claim of entitlement to service connection for an eye 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for an 
eye disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, the veteran's service medical records showed 
borderline intraocular pressures, and a December 1982 private 
physician's statement , indicated that he should be 
considered a "glaucoma suspect" based on elevated 
intraocular pressure.  A VA examination in January 1990 found 
the intraocular pressure "ok now."  In October 1995, the 
veteran gave a history of increased intraocular pressure and 
glaucoma was suspected.  In November 1995, his assessment was 
early open angle glaucoma and inadequate intraocular pressure 
control.  In December 1995, the assessment was open angle 
glaucoma.  In September 1996, after moving to Mississippi, 
the veteran was evaluated at the VA eye clinic in Memphis, 
Tennessee as a new patient.  The assessment was glaucoma 
suspect vs. ocular hypertension.  In January 1997, he was 
continuing treatment with medication for his eye pressure and 
the assessment was unchanged.  A glaucoma hemifield test was 
within normal limits on the right and borderline on the left.  
An assessment in November 1997 showed an impression of ocular 
hypertension vs. open angle glaucoma.

Prior to its consideration of the merits of the case, the 
Board is of the opinion that the veteran should be examined 
in order to reconcile the differing diagnoses of record and 
provide an opinion as to the likelihood that a current eye 
disorder is more likely than not related to findings shown 
during his period of active service.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
an examination by a VA ophthalmologist.  
All indicated tests and studies are to be 
performed.  The examiner is requested to 
provide an opinion as to the nature and 
extent of any current eye pathology, and 
whether it is related to the borderline 
intraocular pressures and the private 
opinion that the veteran was a "glaucoma 
suspect" noted during service beginning 
in 1982.  The entire claims folder, 
including the service medical records 
with particular reference to the findings 
noted above, and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, the veteran should be provided with an 
appropriate supplemental statement of the case.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals





 



